t c memo united_states tax_court pope talbot inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date grady m bolding james e burns jr russell d uzes kevin p muck and d cameron baker for petitioner milton j carter jr terri merriam henry t schaefer christopher d hatfield randall e heath and robert f geraghty for respondent supplemental memorandum opinion ruwe judge the present dispute arises from the parties' this opinion supplements our opinion in pope talbot inc subs v commissioner tcmemo_1997_116 differing computations under rule in our first opinion in this case 104_tc_574 pope talbot i on motions for partial summary_judgment we held that under sec_311 petitioner's gain on the distribution of appreciated_property is to be determined as if petitioner sold its interest in the appreciated_property at fair_market_value on the date of distribution in our subsequent opinion pope talbot inc subs v commissioner tcmemo_1997_116 pope talbot ii we determined the fair_market_value of the appreciated_property on the date of distribution in addition we held that petitioner may offset distribution expenses against its sec_311 gain in pope talbot ii we made findings_of_fact which are summarized as follows during petitioner's operations included timber land development and resort businesses in the state of washington on date petitioner's shareholders approved a plan to transfer the assets from its washington businesses to a newly formed limited_partnership which was to be owned by petitioner's shareholders the partnership pursuant to this plan petitioner transferred to the partnership approximately big_number acres of washington timberlands and its washington land development and resort businesses which included an additional big_number acres these 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue timberlands and the land development and resort businesses are collectively referred to as the washington properties in pope talbot ii we held that the fair_market_value of the washington properties was dollar_figure million on the date of distribution in addition to the washington properties petitioner transferred dollar_figure million in cash to the partnership for working_capital and sold certain installment notes receivable to the partnership for approximately dollar_figure million in cash the partnership issued partnership units to each owner of petitioner's common_stock on a pro_rata basis petitioner incurred dollar_figure in legal accounting investment banking and other fees relating to the formation of the partnership the transfer of the washington properties and the distribution of the partnership units in pope talbot ii we held that petitioner can offset these fees against the sec_311 gain it realized on the distribution of the washington properties we directed that decision be entered pursuant to rule both parties have submitted rule_155_computations the parties are in agreement regarding the computation for petitioner's taxable_year the parties are also in agreement regarding the computation for petitioner's taxable_year except for the following two items petitioner maintains that the dollar_figure million of working_capital is included in the fair_market_value of dollar_figure million for the washington properties respondent disagrees and respondent maintains that a portion of the dollar_figure in expenses should be allocated to the transfer of dollar_figure million in working_capital and to the sale of the installment notes receivable petitioner disagrees inclusion of working_capital in pope talbot ii the primary issue for decision was the fair_market_value of the washington properties distributed by petitioner our valuation was limited to the fair_market_value of timber timberland land development and resort properties and related assets on the washington properties neither the value of the dollar_figure million in cash transferred to the partnership nor the value of the installment notes receivable sold to the partnership was in dispute in pope talbot ii in determining the fair_market_value of the washington properties we grouped the properties into four separate categories and described the assets in each category these descriptions include for example the amount of merchantable timber that could be harvested the amount of land that could be developed and the various improvements on the properties we examined the assets in each category and with the assistance of expert valuation reports determined the fair_market_value of assets in each category we concluded that the value of each 2petitioner's rule computation treats the working_capital as part of the washington properties in effect reducing the fair_market_value of the washington properties by dollar_figure million category of assets making up the washington properties was as follows timber timberland dollar_figure million development property million port ludlow community million port gamble townsite million and tree nurseries dollar_figure million the dollar_figure million in cash transferred to the partnership was not included in the assets that we valued furthermore we did not consider nor did we intend to include any portion of the working_capital in determining the fair_market_value of the washington properties respondent's rule computation correctly treats the dollar_figure million of working_capital as being separate from the washington properties that we valued in pope talbot ii allocation of expenses in pope talbot ii we found that petitioner incurred dollar_figure in expenses relating to the formation of the partnership the transfer of the washington properties and the distribution of the partnership units the overall purpose of these activities was to distribute the washington properties we held that petitioner may offset its expenses_incurred in connection with the distribution against its sec_311 gain we did not find that these expenses related to either the transfer of the cash or the separate sale of the installment notes receivable the dollar_figure in expenses includes payments for general accounting advice and sec financial reporting with regard to the distribution tax and securities advice and general counsel work relating to the distribution a fairness opinion fees relating to the mortgage on the timberlands fees relating to the listing of the partnership units transfer agent fees legal services in connection with the distribution real_estate advice printing the proxy statement issued in connection with the distribution and various other costs such as employee reimbursement for distribution-related travel and lodging the expenses in question were not incurred for the transfer of cash to the partnership or the separate sale of the installment notes receivable respondent's rule computation however allocates a portion of the dollar_figure in expenses to all assets conveyed to the partnership including the working_capital and the installment notes receivable sold to the partnership based upon their relative values of the total_distribution expenses respondent's computation allocates dollar_figure to the installment notes receivable and dollar_figure to the working_capital because petitioner realized no sec_311 gain on the distribution of these two assets the distribution expenses allocated to these assets under respondent's computation fail to offset petitioner's sec_311 gain respondent's rule computation which allocates dollar_figure of the expenses to the working_capital and the installment notes receivable is incorrect the entire dollar_figure in expenses should be allocated to the washington properties based upon the foregoing the parties will be directed to submit a revised agreed computation and proposed decision under rule an appropriate order will be issued
